Citation Nr: 1317393	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  09-29 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


In May 2011 and November 2012 the Board remanded the claim on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the additional development, the AMC continued to deny the claim (as reflected in an April 2013 supplemental statement of the case (SSOC)), and returned this matter to the Board.  

A review of the Virtual VA paperless claims processing system does not reveal any additional relevant documents.

In the November 2012 remand, the Board noted that a claim for a specially adapted housing grant had been raised by the record, but had not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  This matter was referred to the AOJ for appropriate action; however, the record does not indicate that it has yet been adjudicated.  

The issue of entitlement to a specially adapted housing grant has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter and it is, again, referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The evidence is at least evenly balanced as to whether the Veteran's obstructive sleep apnea was aggravated by his service-connected PTSD.  






CONCLUSION OF LAW

The criteria for the establishment of service connection for obstructive sleep apnea, as secondary to the service-connected PTSD, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

The Merits of the Claim

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2012).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran does not assert that he has obstructive sleep apnea which is related to service.  Rather, he asserts that he has sleep apnea secondary to his service-connected PTSD.  The evidence both for and against the claim is in relative balance, and the appeal will be granted. 

The first mention of sleep apnea in the claims file is documented in a March 2008 treatment record from the Veteran's private psychiatrist, Dr. H.J., who indicated that he had screened the Veteran for possible sleep apnea and he reported that the Veteran had a problem snoring and his wife had told him that he stopped breathing at night.  The Axis I diagnosis was PTSD, chronic.  Dr. H.J. wrote a letter to the Veteran's primary care physician indicating that he should undergo a sleep study.  

The Veteran had a sleep study in April 2008.  The diagnosis was obstructive sleep apnea syndrome, severe range.  

In a September 2008 letter, Dr. H.J. noted the Veteran had a history of sleep apnea and PTSD.  He stated, "There is a connection between PTSD and Sleep Apnea as I have shown in the accompanying documents."  Dr. H.J. stated that, with reasonable medical certainty, the Veteran's PTSD had contributed to his sleep apnea.  

The Veteran was afforded a VA examination in March 2010.  He reported an onset of sleep apnea in 2006, stating that his wife told him that he stopped breathing in his sleep, but he did not want to do a sleep study.  He reported that he was diagnosed with severe obstructive sleep apnea following the April 2008 sleep study.  He reported that he had been using a continuous positive airway pressure (CPAP) machine since then and was doing well.  The diagnosis was obstructive sleep apnea.  The examiner reviewed the claims file and observed that the Veteran had been diagnosed with PTSD in early 2008 and with sleep apnea in April 2008.  She opined that it was less likely as not (less than a 50/50 probability) that the Veteran's sleep apnea was caused by or a result of his PTSD.

The VA examiner commented that there was increasing evidence in the medical literature that supported the fact that sleep apnea is not secondary to PTSD, but can be an underdiagnosed entity worsening PTSD symptoms.  She noted that there was also some evidence, although controversial, about the fact that both entities could share the same etiology.  She added that sometimes PTSD treatment could trigger an increase of weight that could be the cause of PTSD; however, this did not appear to be occurring in the Veteran's case, as he had maintained the same weight since 2004 and started treatment for PTSD in 2008 - this statement most likely includes a typographical error, as the examiner likely intended to report that an increase of weight could be the cause of sleep apnea.  

The examiner added that the diagnoses of PTSD and sleep apnea were very near in time, weighing against a finding that one was caused by the other.  She acknowledged that the Veteran could have had undiagnosed PTSD for many years, which could have potentially triggered some lifestyle choices which would have predisposed him to having obstructive sleep apnea, but this was all speculative.  She concluded by reiterating that it was less likely than not that the Veteran's current obstructive sleep apnea was caused by PTSD.  She cited three medical texts which were apparently considered in rendering her opinion.  

In March 2013, Dr. H.J. submitted another letter regarding the connection between sleep apnea and PTSD.  The physician noted that he had been treating the Veteran for PTSD, and he had also been diagnosed with sleep apnea.  He cited a medical text which suggested that, during rapid eye movement (REM) muscles became paralyzed.  Dr. H.J. stated that sleep mechanisms were particularly dysfunctional in patients suffering with PTSD.  He commented that obstructive apnea was often more common in REM sleep than in nonrapid eye movement (NREM) sleep because the decreased tone of a muscle of the airway during REM sleep was more likely to lead to a potential for complete upper airway obstruction.  Dr. H.J. opined that PTSD might not cause sleep apnea, but might exacerbate the symptoms because there is more REM sleep in a patient with PTSD and because apnea episodes happened during REM sleep due to the decrease in muscle tone.  He stated that, based on this, it could be argued that PTSD worsens sleep apnea and, therefore, the Veteran's PTSD symptoms and related sleep disorder might worsen his sleep apnea symptoms.  

Dr. H.J. observed that, according to a study, sleep apnea can worsen the symptoms of anxiety and depression.  Because PTSD is an anxiety disorder, Dr. H.J. commented that it could be said that sleep apnea can worsen the symptoms of PTSD such as anxiety, irritability, and concentration.  He noted that there had been several studies which showed a reduction in nightmares in PTSD patients when sleep apnea was treated.  

Dr. H.J. concluded by stating that it was at least as likely as not that the Veteran's sleep apnea was aggravated by his PTSD.  He added that it was also at least as likely as not that his PTSD was aggravated by his sleep apnea.  

The Veteran was afforded another VA examination to evaluate his claimed sleep apnea in April 2013.  The examiner noted that the Veteran had sleep apnea diagnosed in April 2008.  The examiner stated that the Veteran's sleep apnea impacted his ability to work in that, when he used the CPAP he was well-rested, but when he did not use it he was tired.  The Veteran indicated that he was not sure how his condition was affected by his PTSD.  The examiner commented that she could not determine a baseline level of severity of the Veteran's sleep apnea based upon the medical evidence available prior to aggravation or the earliest medical evidence following aggravation by the service-connected condition.  She did not, however, provide a rationale as to why a baseline could not be established.  

The examiner responded to the question of whether the Veteran's obstructive sleep apnea was caused or aggravated by his service-connected coronary artery disease by stating that, based on her examination, review of the claims file, review of the Computerized Patient Record System (CPRS), and research on coronary artery disease and sleep apnea, the Veteran's sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected condition.  

In response to the question of whether the Veteran's obstructive sleep apnea was aggravated by his service-connected PTSD, the examiner stated that, based on examination, review of the claims file, review of CPRS, and research on sleep apnea and PTSD, it was less likely than not that the Veteran's sleep apnea was proximately due to or the result of his service-connected condition.  She added that she could not make a statement based on the evidence that the Veteran's sleep apnea was made worse by his PTSD.  

The VA examiner commented that Dr. H.J. had made valid comments regarding the fact that PTSD could exacerbate symptoms of sleep apnea because of an increase in REM sleep in PTSD, since apnea episodes occurred during REM sleep due to decreased muscle tone.  She stated, however, that the Veteran's symptoms had disappeared since the Veteran was diagnosed in 2004.  The examiner then went on to quote an internet article which stated that the reason why people with PTSD might be more likely to develop sleep apnea had not yet been explored by researchers.  This article did note, however, that people with PTSD often had many of the risk factors for sleep apnea and, therefore, might put those with PTSD at risk for developing sleep apnea.

The March 2010 VA examiner opined that it was less likely as not that the Veteran's sleep apnea was caused by or a result of his PTSD, but did not address whether his sleep apnea was aggravated by his PTSD.  Neither the April 2013 VA examiner nor Dr. H.J. found that the Veteran's PTSD caused his sleep apnea and they reached different conclusions as to whether his PTSD had aggravated his sleep apnea.  

In the case of conflicting medical evidence, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The April 2013 VA examiner stated that she could not make a statement based on the evidence that the Veteran's sleep apnea was made worse by his PTSD.  Although not clearly stated, this opinion weighs against the claim for secondary service connection based on aggravation.  The VA examiner rendered her opinion after review of the claims file, examination of the Veteran, review of CPRS, and research on sleep apnea and PTSD.  Her conclusion that she could not make a statement that the Veteran's sleep apnea was made worse by PTSD was supported by a rationale insofar as she acknowledged Dr. H.J.'s comments regarding sleep apnea symptoms being exacerbated by PTSD but stated that the Veteran's symptoms had disappeared since he was diagnosed in 2004.  This statement, however, is confusing, as the Veteran was not diagnosed with either PTSD or sleep apnea until 2008 and the record reflects that he continues to experience symptoms of PTSD and has symptoms of sleep apnea, as evidenced by the fact that he reported to the examiner that he was tired when he did not use his CPAP machine (although he stated that he was rested when he used the machine).  

By contrast, Dr. H.J. indicated in his September 2008 letter that the Veteran's PTSD had contributed to his sleep apnea.  Dr. H.J. did not provide a rationale for his September 2008 opinion, all though he did reference accompanying documents as support for his conclusion.  Unfortunately, these accompanying documents were not included with his opinion and, despite remanding this claim twice to obtain such documents, the AMC has not yet requested these documents from Dr. H.J.  More recently, Dr. H.J. opined in March 2013 that it was at least as likely as not that the Veteran's sleep apnea was aggravated by his PTSD.  The March 2013 opinion was supported by a rationale, as Dr. H.J. noted that obstructive apnea was often more common during REM sleep and there was more REM sleep in a patient with PTSD.  

Some portions of Dr. H.J.'s March 2013 opinion are speculative, for example, his statements that PTSD might exacerbate the symptoms of sleep apnea; that it could be argued that PTSD worsens sleep apnea; and that the Veteran's PTSD symptoms and related sleep disorder might worsen his sleep apnea symptoms.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Nevertheless, he clearly concluded by stating that it was at least as likely as not that the Veteran's sleep apnea was aggravated by his PTSD.  While there is no indication that Dr. H.J. reviewed the claims file prior to rendering his opinion, as noted above, his opinion may not be discounted solely for this reason.  Nieves-Rodriguez, 22 Vet. App. at 304.  

In view of the above, the Board finds that the evidence is at least evenly balanced regarding the question of whether the Veteran's obstructive sleep apnea has been aggravated by his service-connected PTSD, if not weighing more in favor of a finding that his service-connected PTSD aggravated his obstructive sleep apnea.  In cases where the evidence is evenly balanced, the claimant prevails.  See Gilbert, 1 Vet. App. at 53-54.

The Board notes that the Veteran's claim for service connection for sleep apnea as secondary to PTSD was filed after the October 2006 revision to 38 C.F.R. § 3.310.  The language in the revised version of 38 C.F.R. § 3.310 referencing baseline levels of disability potentially serves to bar compensation if such levels have not been demonstrated.  However, the question of the baseline level of disability is deemed to be a rating issue and does not preclude the grant of secondary service connection in this decision.  While it may impact whether a compensable evaluation may be awarded, this is not the question presently before the Board.  See Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as, although related, each having a distinct meaning as specified by Congress).

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for obstructive sleep apnea as secondary to service-connected PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

As in Ferenc, above, the RO will assign an appropriate disability rating. 


ORDER

Service connection for obstructive sleep apnea as secondary to service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


